113 T.C. No. 13



                    UNITED STATES TAX COURT



THE LIMITED, INC., AND CONSOLIDATED SUBSIDIARIES, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



    Docket No. 26618-95.             Filed September 7, 1999.



         P’s subsidiary, D, a domestic corporation, is a
    credit card bank, issuing private label credit cards to
    customers of P. F1 is a controlled foreign corporation
    with respect to P. F2 is a foreign subsidiary of F1.
    F1 funded F2, which purchased certificates of deposit
    (CDs) from D.
         Held: The CDs are U.S. property within the
    meaning of sec. 956(b)(1), I.R.C., and not deposits
    with persons carrying on the banking business within
    the meaning of sec. 956(b)(2)(A), I.R.C. Held,
    further, the CDs are attributed to F1 pursuant to sec.
    1.956-1T(b)(4), Temporary Income Tax Regs., 53 Fed.
    Reg. 22163, 22165 (June 14, 1988). Held, further, P
    must include the increase of investment in U.S.
    property in gross income pursuant to sec. 951(a)(1)(B),
    I.R.C.
                                 - 2 -


     Joel V. Williamson, Roger J. Jones, Frederic L. Hahn,

Daniel A. Dumezich, Russel R. Young, Neil B. Posner, James P.

Fuller, Kenneth B. Clark, Ronald B. Schrotenboer, William F.

Colgin, Jr., and Patricia A. Yurchak, for petitioner.

     Kristine A. Roth, James E. Kagy, Donald K. Rogers, and John

Budde, for respondent.



     HALPERN, Judge:     Petitioner is the common parent corporation

of an affiliated group of corporations making a consolidated

return of income (the affiliated group).    By notice of deficiency

dated September 29, 1995 (the notice), respondent determined

deficiencies in Federal income tax for the affiliated group for

its taxable years ended February 1, 1992, and January 30, 1993

(1992 and 1993, respectively), in the amounts of $72,040,547 and

$95,836,934, respectively.    Many of the adjustments giving rise

to the deficiencies determined in the notice have been settled,

and this report addresses only whether certain transfers during

1993 were investments in U.S. property for purposes of those

provisions of the Internal Revenue Code dealing with controlled

foreign corporations.

     Unless otherwise indicated, all section references are to

the Internal Revenue Code in effect for the years in issue.
                               - 3 -


                         FINDINGS OF FACT

Introduction

     Some of the facts have been stipulated and are so found.

The stipulations of facts filed by the parties, with accompanying

exhibits, are incorporated herein by this reference.    Petitioner

has its principal place of business in Columbus, Ohio.1

Business of Petitioner

     Petitioner is one of the largest specialty retailers in the

United States.   During the years at issue, it sold its

merchandise both in its own stores and by catalog.   Among the

well-known stores owned by petitioner were The Limited, Lane

Bryant, Lerner New York, Victoria’s Secret, and Abercrombie &

Fitch.   Petitioner earned its income primarily from the sale of

garments.   A foreign subsidiary of petitioner manufactured many

of those garments or contracted with others for their

manufacture.

Payments by Customers

     Merchandise sold by petitioner is paid for with cash, by

check, or by credit card.   Petitioner accepts two types of credit

cards:   (1) petitioner’s private-label credit card, which is

honored only in one or more of petitioner's stores, and (2) a



1
     In the stipulations, the parties have adopted the convention
of referring to the affiliated group as “petitioner”; hereafter,
we will use the term “petitioner” to refer both to the affiliated
group and to any member, so long as specific identification of
that member is unnecessary.
                               - 4 -


credit card issued by a third-party bank or other financial

institution and honored by many merchants.

Petitioner’s Private-Label Credit Cards

     Prior to 1982, petitioner issued no credit cards.

     In 1982, petitioner acquired two retailers of women’s

clothing that had preexisting open-end credit plans:    i.e.,

credit plans providing for repeated extensions of credit with no

fixed dates for repayment.   Petitioner organized two new

subsidiary corporations to take over the operation of those

credit plans.   Those two corporations were Limited Credit

Services, Inc. (Limited Credit), a Delaware corporation, and

World Financial Network, Inc. (WFN), also a Delaware corporation.

Limited Credit administered petitioner's open-end credit

operations.   WFN funded the consumer credit associated with the

open-end credit systems through a receivables financing facility.

Eventually, Limited Credit and WFN came to operate credit plans

for some of petitioner's other stores.

     The credit plans operated by Limited Credit were established

under the retail installment sales acts enacted in each of the

50 States, the District of Columbia, and Puerto Rico.    Limited

Credit was required to comply on a State-by-State basis with

varying limitations on interest rates, minimum finance charges,

delinquency charges, uncollectible check fees and methods for

calculating the average daily balance of accounts.
                                 - 5 -


Organization of World Financial Network National Bank

     In 1986, Ralph E. Spurgin (Spurgin) joined petitioner’s

organization and became president of Limited Credit.    Spurgin

believed that petitioner could increase the profitability of its

credit card operations if it could avoid the various States'

retail installment sales acts.    In particular, he believed that,

if petitioner could avoid setting interest rates on a State-by-

State basis, and charge a uniform rate, it could earn an

additional $10 million dollars in revenue.   Spurgin believed that

a way to avoid the States' retail installment sales acts was, in

some manner, to employ a national bank to extend credit to

customers of the stores (a bank that would not be subject to the

various States' retail installment sales acts).2

     The Bank Holding Company Act of 1956 (BHCA), ch. 240, 70

Stat. 133, currently codified at 12 U.S.C. secs. 1841-1850

(1994), concerns the ownership of banks.   In general, BHCA

prohibits companies that own banks from engaging in any business

2
     A national banking association is permitted to charge
interest for any extension of credit at the rate permitted by the
State in which it is located or, alternatively, a rate 1 percent
greater than the 90-day discount rate in effect in the Federal
Reserve district in which the national banking association is
located, whichever is higher. 12 U.S.C. sec. 85 (1994),
12 C.F.R. sec. 7.4001 (1999); Marquette Natl. Bank v. First of
Omaha Serv. Corp., 439 U.S. 299 (1978). Prior to the decision in
Marquette, the majority of analysts assumed that a national bank
was not permitted to export the interest rate permitted by the
State in which it was located, but, rather, was subject to the
usury restrictions imposed by each of the States in which its
credit card customers resided.
                               - 6 -


other than banking or a business closely related to banking.      See

12 U.S.C. sec. 1841 (1994).   In 1987, in part to deal with the

problem of “nonbank banks” (institutions regulated as banks but

exempt from key provisions of BHCA because of their failure to

meet the definition of a bank under BHCA), Congress amended BHCA.

See the Competitive Equality Banking Act of 1987 (CEBA), Pub. L.

100-86, sec. 1004(b), 101 Stat. 552, 659.3   CEBA broadened the

3
     S. Rept. 100-19 (1987) accompanied S. 790, 100th Cong. 1st
Sess. (1987), which, substantially as passed by the Senate,
became Pub. L. 100-86, 101 Stat. 552 (Competitive Equality
Banking Act of 1987 (CEBA), Pub. L. 100-86, 101 Stat. 552). See
H. Conf. Rept. 100-261 (1987). Immediately prior to CEBA, the
Bank Holding Company Act of 1956 (BHCA), ch. 240, 70 Stat. 133,
currently codified at 12 U.S.C. secs. 1841-1850 (1994), defined a
“bank” as an institution that both accepted demand deposits and
made commercial loans. 12 U.S.C. 1841(c)(1) and (2) (1982). The
Senate Comm. on Banking, Housing, and Urban Affairs (the
Committee) believed that that definition created a loophole (the
“nonbank loophole”) for a bank that refrained from one of those
two activities and, thus, was not considered a bank for purposes
of BHCA. For instance, the Committee believed that a nonbank
bank could offer interest bearing NOW accounts rather than demand
deposits and escape regulation under BHCA. S. Rept. 100-19,
supra at 5-6. The Committee found:

          The impetus for nonbank banks stems primarily from
     large diversified companies wanting to invade the
     banking business while avoiding the regulatory
     restraints of the Bank Holding Company Act. Thus some
     of the nation’s largest retailing, securities, and
     insurance companies have been able to enter the banking
     business through the nonbank loophole while banks are
     prevented from entering those businesses by the Bank
     Holding Company Act.

Id. at 6. The Committee believed that a failure to close the
nonbank loophole would cause a number of problems in the banking
system, including creating new competitive inequalities for bank
holding companies, whose activities, under BHCA, must be closely
                                                   (continued...)
                                - 7 -


definition of a bank for purposes of BHCA but excluded from that

definition institutions engaging only in credit card transactions

(credit card banks).4    Thus, a company like petitioner, which was

engaged in neither banking nor a banking related business, could

own a credit card bank without violating BHCA.    CEBA cleared the

way for petitioner to own a bank that could charge a uniform rate

of interest on credit card sales.5

     As of March 15, 1989, World Financial Network National Bank

(WFNNB) was organized under the National Bank Act, see 12 U.S.C.


3
 (...continued)
related to banking. Id. at 7-9. To close the nonbank loophole,
Congress expanded the definition of the term “bank” in BHCA to
include any bank whose deposits are insured by the Federal
Deposit Insurance Corp., as well as any institution that
(1) accepts demand deposits or deposits that the depositor may
withdraw by check or similar means for payment to third parties
and (2) engages in the business of making commercial loans. See
12 U.S.C. sec. 1841(c)(1) (1994), as amended by CEBA, sec. 101,
101 Stat. 554-557. Congress maintained certain express
exclusions from the definition of the term “bank” and provided
certain, additional limited exceptions for, among other
institutions, credit card banks. See 12 U.S.C. sec. 1841(c)(2)
(1994); S. Rept. 100-19 supra at 11. An institution qualifies as
a credit card bank if it (1) engages only in credit card
operations, (2) does not accept demand deposits or deposits that
the depositor may withdraw by check or similar means for payment
to third parties or others, (3) does not accept any savings or
time deposits of less than $100,000 (except for certain deposits
held as collateral), (4) maintains only one office that accepts
deposits, and (5) does not engage in the business of making
commercial loans. 12 U.S.C. sec. 1841(c)(2)(F) (1994).
4
     See supra note 3.
5
     In 1986, Ralph E. Spurgin believed that the Comptroller of
the Currency had put a moratorium on the organization of nonbank
banks that would issue credit cards.
                                 - 8 -


sec. 24 (1994).     On May 1, 1989, the Comptroller of the Currency

issued a charter certificate to WFNNB authorizing it to commence

the business of banking as a National Banking Association.     The

articles of association of WFNNB (the articles) state that the

association is organized to carry on the business of banking

under the laws of the United States.     The articles incorporate in

full the CEBA credit card institution restrictions.      See supra

note 3.     In pertinent part, Article THIRD provides:

     The association

      (i)    will engage only in credit card operations;
     (ii)    will not accept demand deposits or deposits that
             the depositor may withdraw by check or similar
             means for payment to third parties or others;
    (iii)    will not accept any savings or time deposit of less
             than $100,000;
     (iv)    will maintain no more than one office that accepts
             deposits;
      (v)    will not engage in the business of making commercial
             loans; * * *

Petitioner subscribed to 175,000 shares of the common stock of

WFNNB (par value $17.5 million).     In consideration of receipt of

those shares, petitioner contributed all of the stock of Limited

Credit and WFN to WFNNB, which corporations were thereafter

liquidated and dissolved.     WFNNB is a wholly owned subsidiary

corporation of petitioner.

Credit Operations of World Financial Network National Bank

     Upon receipt of its charter, WFNNB entered into agreements

(the merchant agreements) with the stores.     The merchant

agreements concerned credit cards to be issued by WFNNB to

customers of the stores and embodied the contractual relationship
                               - 9 -


between WFNNB and the stores with respect thereto.   Among other

things, the merchant agreements entitled WFNNB to issue credit

cards bearing the name and logo of each store to customers of

that store.

     Also upon receipt of its charter, WFNNB sent notices (change

of terms notices) to holders of the credit cards previously

issued under the credit plans operated by Limited Credit and WFN.

The change of terms notices, among other things, informed such

credit card holders that WFNNB would be the extender of credit on

their account and, for credit card holders in certain States,

there would be an increase in the interest rate on their

accounts.

     As of January 30, 1993, WFNNB had opened 12.9 million credit

card accounts, and it had outstanding credit card loans in excess

of $757 million.



WFNNB:   Capitalization and Liquidity Needs

     WFNNB had cash (liquidity) needs that could not be met

without borrowing.   Limited Service Corp. (Limited Service),

another member of the affiliated group, performed the “treasury

function” for WFNNB.   That function included assisting WFNNB in

meeting its liquidity needs.   Limited Service had access to

funds generated by petitioner’s sale of its commercial paper.

Initially, WFNNB’s liquidity needs were met from within the
                               - 10 -


affiliated group.    On May 1, 1989, Limited Service granted WFNNB

a line of credit in the amount of $500 million.      On December 1,

1993, Limited Service increased to $1 billion the line of credit

it granted to WFNNB.    At various times, WFNNB obtained funds

from Limited Service pursuant to various other long- and short-

term loan agreements.    WFNNB also borrowed money from, and was

granted lines of credit by, various unrelated, outside lenders.

On December 4, 1992, WFNNB was granted a $280 million line of

credit by a syndicate of 17 banks.      WFNNB never drew on that

line of credit because it could obtain funds less expensively

from Limited Service.

Certificates of Deposit

     WFNNB first issued (sold) a certificate of deposit (CD) on

May 1, 1989.   That CD was sold to Limited Service for $100,000,

the minimum acceptable time deposit pursuant to the CEBA

restrictions incorporated in the articles.

     On November 19, 1992, by letter agreement (the letter

agreement), WFNNB appointed Merrill, Lynch, Pierce, Fenner &

Smith, Inc. (Merrill Lynch), as its agent for its customers who

desired to purchase CDs.    The letter agreement provided that the

CDs would be sold in denominations of $100,000 or integral

multiples thereof.

     During December 1992 and January 1993, WFNNB, acting

through its agent, Merrill Lynch, sold 17 CDs, receiving $26.3
                              - 11 -


million.   Those 17 CDs comprised 263 “transferable individual

time deposit accounts” of $100,000 each.   Each of those accounts

was insured by the Federal Deposit Insurance Corp.

     MFE (Netherlands Antilles) N.V. (MFE N.V.), is a

Netherlands Antilles corporation.   On January 28, 1993, MFE N.V.

purchased eight CDs from WFNNB in the total amount of $174.9

million (the MFE N.V. CDs).   Each MFE N.V. CD was for a term of

1 year, showed an annual interest rate of 3.1 percent (annual

yield of 3.14 percent), and provided that it was a “non-

negotiable and

non-transferable time deposit”.   Each also provided:   “This Time

Deposit shall renew automatically for a like term unless and

until notice of withdrawal is presented at the Bank within * * *

seven calendar days after the maturity date”.

Reduction of Indebtedness to Limited Service

     On January 28, 1993, WFNNB transferred the $174.9 million

received from MFE N.V. on the sale of the CDs to Limited Service

to reduce the balance outstanding under the line of credit

extended to WFNNB by Limited Service.

Petitioner’s Indirect Ownership of MFE N.V.

     MFE N.V. is a fourth tier subsidiary of petitioner.   The

relationship of MFE N.V. to petitioner, as well as the
                             - 12 -


relationship of WFNNB, Limited Service, and petitioner's stores

to petitioner is shown in the following diagram.
                                      - 13 -


             Simplified Corporation Organizational Structure
                               January 1993




                    The Limited, Inc.
                          (US)



     100%                                                          100%
                                                     100%
                                100%



 World Financial           Mast
                                                Limited Service           Store Divisions
Network National          Holding
                                               Corporation (US)                many
    Bank (US)           Corporation
                                               “Limited Service”               (US)
     “WFNNB”               (US)




                                100%



                    Mast Industries Inc.
                            “MII”




                                100%



                       Mast Industries
                       (Far East) Ltd.
                         (Hong Kong)
                            “MFE”




                                100%



                       MFE (Netherlands
                        Antilles) N.V.
                    (Netherlands Antilles)
                          “MFE N.V.”
                               - 14 -


Organization and Operation of MFE and MFE N.V.

     In 1970, Mast Industries, Inc. (MII) organized Mast

Industries (Far East) Ltd. (MFE) as a Hong Kong corporation.      At

all times here pertinent, MFE had its headquarters and principal

place of business in Hong Kong.    MFE is a “controlled foreign

corporation” (of petitioner) within the meaning of section

957(a).

     MFE is a contract manufacturer for petitioner.    It operates

throughout Asia, manufacturing or contracting for the manufacture

of garments to be sold by petitioner's stores.

     MFE declared no significant dividends from the early 1980s

through 1993, resulting in accumulated earnings and profits in

excess of $330 million at the end of 1993.

     On January 12, 1993, the directors of MFE resolved to

organize and capitalize MFE N.V.    Among the stated purposes were:

“engaging in group financing activities and providing for a means

of investing and reinvesting liquid assets and funds.”    The

directors of MFE further resolved to make a capital contribution

to MFE N.V. of $175 million.   MFE N.V. had no employees during

January 1993.   On January 28, 1993, MFE transferred $175 million

by wire to MFE N.V.   That $175 million was used to purchase the

MFE N.V. CDs.
                              - 15 -


                              OPINION

I.   Introduction

     World Financial Network National Bank (WFNNB), a national

banking association, is a wholly owned subsidiary of petitioner.

In 1989, WFNNB was organized (and today operates) as a credit

card bank to issue credit cards to customers of petitioner’s

stores.   Mast Industries (Far East), Ltd. (MFE), a Hong Kong

corporation, also is a wholly owned subsidiary of petitioner.

MFE is a controlled foreign corporation within the meaning of

section 957 and, with respect to MFE, petitioner is a U.S.

shareholder within the meaning of section 951(b).   MFE

(Netherlands Antilles) N.V. (MFE N.V.), a Netherlands Antilles

corporation, is a wholly owned subsidiary of MFE.   On January 28,

1993, MFE N.V. purchased eight certificates of deposit (CDs) from

WFNNB in the total amount of $174.9 million (the MFE N.V. CDs).

We must determine whether, as a result of those purchases,

petitioner must include $174,127,665 in gross income under

section 951(a)(1)(B) on account of the investment by MFE of its

earnings in U.S. property.6   See sec. 956.




6
     The record does not explain the discrepancy between the
$174.9 million purchase price and the $174,127,665 adjustment to
gross income.
                                - 16 -




II.   Internal Revenue Code and Regulations

      The principal provisions of the Internal Revenue Code at

issue are sections 951 and 956.     Sections 951 and 956 are found

in subpart F of part III, subchapter N, chapter 1 of the Internal

Revenue Code (subpart F).     Subpart F concerns itself with

controlled foreign corporations.     The term “controlled foreign

corporation” is defined in section 957(a).7    Section 951 provides

that each U.S. shareholder of a controlled foreign corporation

shall include in gross income certain amounts, including “his pro

rata share (determined under section 956(a)(2)) of the

corporation’s increase in earnings invested in United States

property”.

      In pertinent part, section 956 provides:

       (a) General Rules.--For purposes of this subpart--

             (1) Amount of investment. The amount of
           earnings of a controlled foreign corporation
           invested in United States property at the


7
      Sec. 957(a) provides:

      General Rule.--For purposes of this subpart, the term
      “controlled foreign corporation” means any foreign
      corporation if more than 50 percent of--
           (1) the total combined voting power of all classes
      of stock of such corporation entitled to vote, or
           (2) the total value of the stock of such
      corporation,
      is owned (within the meaning of section 958(a)), or is
      considered as owned by applying the rules of ownership
      of section 958(b), by United States shareholders on any
      day during the taxable year of such foreign
      corporation.
                             - 17 -

     close of any taxable year is the aggregate
     amount of such property held, directly or
     indirectly, by the controlled foreign
     corporation at the close of the taxable year,
     to the extent such amount would have
     constituted a dividend (determined after the
     application of section 955(a)) if it had been
     distributed.

      (2) Pro rata share of increase for year.
    * * *

          *       *      *      *     *     *    *

(b) United States property defined.--

       (1) In general.--For purposes of subsection
  (a), the term “United States property” means any
  property acquired after December 31, 1962, which
  is--
          (A) tangible property located in the
    United States;

          (B) stock of a domestic corporation;

         (C) an obligation of a United States person;
         or

          (D) any right to the use in the United
     States of--

               (i) a patent or copyright,

              (ii) an invention, model, or design
                   (whether or not patented),

              (iii) a secret formula or process, or

              (iv) any other similar right,
                   which is acquired or
                   developed by the controlled
                   foreign corporation for use
                   in the United States.

       (2) Exceptions.--For purposes of subsection (a),
the term “United States property” does not include--

          (A) obligations of the United States,
     money, or deposits with persons carrying on
     the banking business;
                   - 18 -

     (B) property located in the United
States which is purchased in the United
States for export to, or use in, foreign
countries;

     (C) any obligation of a United States
person arising in connection with the sale or
processing of property if the amount of such
obligation outstanding at no time during the
taxable year exceeds the amount which would
be ordinary and necessary to carry on the
trade or business of both the other party to
the sale or processing transaction and the
United States person had the sale or
processing transaction been made between
unrelated persons;

     (D) any aircraft, railroad rolling
stock, vessel, motor vehicle, or container
used in the transportation of persons or
property in foreign commerce and used
predominantly outside the United States;

     (E) an amount of assets of an insurance
company equivalent to the unearned premiums
or reserves ordinary and necessary for the
proper conduct of its insurance business
attributable to contracts which are not
contracts described in section 953(a)(1);

     (F) the stock or obligations of a
domestic corporation which is neither a
United States shareholder (as defined in
section 951(b)) of the controlled foreign
corporation, nor a domestic corporation, 25
percent or more of the total combined voting
power of which, immediately after the
acquisition of any stock in such domestic
corporation by the controlled foreign
corporation, is owned, or is considered as
being owned, by such United States
shareholders in the aggregate;

     (G) any movable property (other than a
vessel or aircraft) which is used for the
purpose of exploring for, developing,
removing, or transporting resources from
ocean waters or under such waters when used
                                - 19 -

            on the Continental Shelf of the United States;
       [Emphasis added.]

       In pertinent part, section 1.956-1T(b)(4), Temporary Income

Tax Regs. 53 Fed. Reg. 22163, 22165 (June 14, 1988), provides:

       Treatment of certain investments of earnings in United
       States property. (i) Special Rule. For purposes of
       1.956-1(b)(1) of the regulations [which, as pertinent,
       paraphrases section 956(a)(1)], a controlled foreign
       corporation will be considered to hold indirectly * * *
       at the discretion of the District Director, investments
       in U.S. property acquired by any other foreign
       corporation that is controlled by the controlled
       foreign corporation, if one of the principal purposes
       for creating, organizing, or funding (through capital
       contributions or debt) such other foreign corporation
       is to avoid the application of section 956 with respect
       to the controlled foreign corporation. * * *

III.    Summary of Arguments of the Parties

       A.   Respondent’s Arguments

       MFE controls MFE N.V., and respondent argues that a

principal purpose for creating, organizing, or funding MFE N.V.

was to avoid the application of section 956.      Thus, respondent

would exercise his discretion to consider MFE as owning

(indirectly) any investment in U.S. property acquired by MFE N.V.

See sec. 1.956-1T(b)(4), Temporary Income Tax Regs.      Respondent

considers the MFE N.V. CDs to be U.S. property within the meaning

of section 956(b)(1)(C) (U.S. property).      Thus, respondent

concludes that (1) MFE, a controlled foreign corporation,

increased its earnings invested in U.S. property and
                                - 20 -

(2) petitioner, the sole U.S. shareholder of MFE, must include

$174,127,665 in gross income pursuant to section 951(a)(1)(B).

     Respondent has numerous arguments why the MFE N.V. CDs are

not deposits with persons carrying on the banking business within

the meaning of section 956(b)(2)(A) (sometimes, section 956

deposits).     Principally, respondent argues that (1) to be in the

banking business for purposes of section 956(c)(2)(A), an

institution must first be a “bank” within the meaning of section

581 (definition of bank for purposes of rules of general

application to banking institutions), and (2) since WFNNB does no

more than operate a private label credit card business, its

activities are too narrow to put it into “the banking business”.

Respondent also argues that the MFE N.V. CDs did not constitute

deposits as that term is used in section 956(b)(2)(A).

     Alternatively, respondent argues that, because, in

substance, the MFE NV CDs are the repatriation of earnings of a

controlled foreign corporation, they should be treated as such no

matter what steps petitioner took to color them as something

else.

     B.     Petitioner’s Arguments

        Petitioner denies that MFE N.V. was created, organized, or

funded to avoid the application of section 956.     Moreover,

petitioner argues that the MFE N.V. CDs do not constitute U.S.

property since they qualify for an exception to that term as
                               - 21 -

“deposits with persons carrying on the banking business” pursuant

to section 956(b)(2)(A).    Petitioner argues that the term "the

banking business" has no special meaning and that WFNNB was

organized as a bank, is operated as a bank, is regulated as a

bank, and is considered a bank by various experts in banking,

finance, and economics.    Petitioner likewise argues that the term

“deposits” has no special meaning and the MFE N.V. CDs are

deposits both in form and substance.

IV.    Discussion

       A.   Introduction

       As will be explained below, the provisions of subpart F here

in question were enacted to tax as dividends the repatriated

earnings of controlled foreign corporations.    An exception was

made for deposits with persons carrying on the banking business.

Given the limited purpose of WFNNB (to issue credit cards to

customers of the stores), we find that the MFE N.V. CDs are not

“deposits with persons carrying on the banking business”, as

Congress used those words in section 956(b)(2)(A).    We

independently reach the same conclusion based on the

relationships between and among petitioner, WFNNB, MFE, and MFE

N.V.    Therefore, we find that the $174,127,665 in question was

invested in U.S. property.    The details of our reasoning are as

follows.
                               - 22 -

     B.    Deposits With Persons Carrying on the Banking Business

     In arguing whether the MFE N.V. CDs constitute section 956

deposits, the parties expend considerable effort addressing

whether WFNNB is a bank.    Respondent would have us define the

term “bank” as it is defined in section 581, and argues that

WFNNB cannot qualify under that definition since taking deposits

from unrelated parties does not constitute a substantial part of

its business.    Petitioner’s argument is somewhat more elaborate.

Petitioner argues that, since banks are in the business of

banking, and WFNNB is a bank, WFNNB must be in the business of

banking.    Petitioner supports its minor premise (WFNNB is a bank)

by showing that WFNNB was organized to carry on the business of

banking, is authorized by the Comptroller of the Currency to do

business as a national banking association, and derives its

authority from, and is governed by, the National Bank Act

(currently codified in Title 12 U.S.C.).    Petitioner points out

that WFNNB may not legally engage in any activity but the

business of banking.    Petitioner concludes:   “The language

enacted by Congress is unambiguous.     WFNNB is a bank.   It is

therefore a priori engaged in the banking business.     As a matter

of law, it can do nothing else.”

     We do not accept either party’s argument that we can

determine whether WFNNB is in the banking business simply by

determining whether WFNNB is a bank.    The question is not whether
                              - 23 -

WFNNB is a bank.   Congress did not provide an exception for

deposits with “banks”; it provided an exception for “deposits

with persons carrying on the banking business”.   Congress did not

define the term “banking business”, and, although petitioner

presented expert testimony with respect to banks and banking,

none of petitioner’s experts claim that the term “banking

business” is a term of art or has a well-defined meaning.

Indeed, petitioner’s expert, Robert L. Clarke, Comptroller of the

Currency from December 1985 through February 1992, testified:

“During the time I served as Comptroller of the Currency, the

issues of what it means to be a ‘bank’ and exactly what

constitutes the ‘banking business’ regularly confronted the

Office of the Comptroller of the Currency ('OCC'), Congress and

the court system, including the Supreme Court.”   We conclude that

the term “deposits with persons carrying on the banking business”

is ambiguous.8   Cf. NationsBank, N.A. v. Variable Annuity Life

Ins. Co., 513 U.S. 251, 258, n.2 (1995) (determining that

Comptroller of the Currency may determine what is an “incidental

powe[r] * * * necessary to carry on the business of banking” for

purposes of 12 U.S.C. sec. 24:   “We expressly hold the ‘business

of banking’ is not limited to the enumerated powers in § 24


8
     The parties dispute not only the meaning of the term
“deposits with persons carrying on the banking business” but also
the meanings of the subordinate terms “deposits” and “banking
business”. We conclude that the subordinate term “banking
business” is ambiguous. That is sufficient for us to conclude
that the superior term, “deposits with persons carrying on the
banking business”, is ambiguous.
                                - 24 -

Seventh and that the Comptroller therefore has discretion to

authorize activities beyond those specifically enumerated.”)

       C.   Court’s Function in Interpreting the Internal Revenue
            Code

       This Court's function in interpreting the Internal Revenue

Code is to construe the statutory language to effectuate the

intent of Congress.     See United States v. Am. Trucking

Associations, 310 U.S. 534, 542 (1940); Merkel v. Commissioner,

109 T.C. 463, 468 (1997);     Fehlhaber v. Commissioner, 94 T.C.

863, 865, affd. 954 F.2d 653 (11th Cir. 1992); U.S. Padding Corp.

v. Commissioner, 88 T.C. 177, 184, (1987), affd. 865 F.2d 750

(6th Cir. 1989).     Both a textual analysis of the statute and a

consideration of Congress’ purpose in enacting Subpart F are

warranted and appropriate to determine whether deposits with

WFNNB, whose activities were predominantly limited to credit card

transactions, and which is a wholly owned subsidiary of

petitioner, are section 956 deposits.     See Public Citizen v.

United States Dept. of Justice, 491 U.S. 440 (1989).        We begin by

considering Congress' purpose in enacting subpart F.

       D.   Tax Reform Acts of 1962 and 1976

       Subpart F was added to the Internal Revenue Code of 1954 by

section 12 of the Revenue Act of 1962, Pub. L. 87-834, 76 Stat.

960.    H.R. 10650, 87th Cong., 2d Sess. (1962) (H.R. 10650), is

the bill that, when enacted, became the Revenue Act of 1962.       The

committee reports accompanying H.R. 10650, both in the House of
                                - 25 -

Representatives (the House) and in the Senate, discuss the

impetus for subpart F:   to wit, to end the “tax deferral”

resulting from the failure of our income tax system to tax the

foreign source income of American controlled foreign corporations

until such income is distributed to the corporation’s American

shareholders as dividends.   H. Rept. 1447, 87th Cong., 2d Sess.

(1962), 1962-3 C.B. 405, 461; S. Rept. 1881, 87th Cong., 2d Sess.

(1962), 1962-3 C.B. 707, 784.    The committees did not attempt to

eliminate such tax deferral completely, but they did address

certain “tax haven” devices.    See S. Rept. 1881, supra, 1962-3

C.B. at 784.   With respect to that portion of subpart F dealing

with investments in U.S. property (the repatriation provision),

the Committee on Finance said:    “Generally, earnings brought back

to the United States are taxed to the shareholders on the grounds

that this is substantially the equivalent of a dividend being

paid to them.”   S. Rept. 1881, supra, 1962-3 C.B. at 794.   Accord

H. Rept. 1447, supra, 1962-3 C.B. at 469.    With respect to the

exceptions to U.S. property for section 956 deposits (which both

tax writing committees referred to as “bank accounts”) and the

other items contained in section 956(b)(2), the Committee on

Finance explained:   “The exceptions * * *   however, are believed

to be normal commercial transactions without intention to permit

the funds to remain in the United States indefinitely (except in

the case of the last category where full U.S. corporate tax is
                                - 26 -

being paid).”9   S. Rept. 1881, supra, 1962-3 C.B. at 794; accord

H. Rept. 1447, supra, 1962-3 C.B. at 469.

     Because U.S. property was defined to include, in general,

all tangible and intangible property located in the United

States, the scope of the repatriation provision proved too broad

for Congress, which, in 1976, limited it.    See Tax Reform Act of

1976, Pub. L. 94-455, sec. 1021(a), 90 Stat. 1525 (adding section

956(b)(2)(F) and (G)).   H.R. 10612, 94th Cong., 2d Sess. (1975),

is the bill that, when enacted, became the Tax Reform Act of

1976.   The committee reports accompanying H.R. 10612, both in the

House and the Senate, state the committees’ views that the scope

of the repatriation provision is too broad.    H. Rept. 94-658

(1975), 1976-3 C.B. (Vol. 2) 701, 908; S. Rept. 94-938 (1976),

1976-3 C.B. (Vol. 3) 57, 226.    Both reports state that the

repatriation provision may have encouraged foreign corporations

to invest their profits abroad, with a detrimental effect upon

the U.S. balance of trade:   “For example, a controlled foreign

corporation looking for a temporary investment for its working

capital is, by this provision, induced to purchase foreign rather


9
     As originally enacted, sec. 956(b)(2) contained only the
exceptions set out as secs. 956(b)(2)(A) through (E) plus an
exception for assets of the controlled foreign corporation equal
to certain accumulated earnings and profits already subject to
income taxation in the United States (i.e., the “last category”
referred to in the quoted language from the report of the
Committee on Finance). The exception set out as sec.
956(b)(2)(F) was added by the Tax Reform Act of 1976, Pub. L. 94-
455, sec. 1021(a), 90 Stat. 1520.
                               - 27 -

than U.S. obligations.”    H. Rept. 94-658, supra, 1976-3 C.B.

(Vol.2) at 908; S. Rept. 94-938, supra, 1976-3 C.B. (Vol. 3) at

226.

       The Committee on Finance explained:

       In the committee’s view a provision which acts to
       encourage, rather than prevent, the accumulation of
       funds offshore should be altered to minimize any
       harmful balance of payments impact while not permitting
       the U.S. shareholders to use the earnings of controlled
       foreign corporations without payment of tax.
            In the committee’s view, since the investment by a
       controlled foreign corporation in the stock or debt
       obligations of a related U.S. person or its domestic
       affiliates makes funds available for use by the U.S.
       shareholders, it constitutes an effective repatriation
       of earnings which should be taxed. The classification
       of other investments in stock or debt of domestic
       corporations as the equivalent of dividends is, in the
       committee’s view, detrimental to the promotion of
       investments in the United States. Accordingly, the
       committee’s amendment provides that an investment in
       U.S. property does not result when the controlled
       foreign corporation invests in the stock or obligations
       of unrelated U.S. persons.

S. Rept. 94-938, supra, 1976-3 C.B. (Vol. 3) at 226; see also,

H. Rept. 94-658, supra, 1976-3 C.B. (Vol. 2) at 908.    By the Tax

Reform Act of 1976, Congress added subparagraph (F) to section

956(b)(2).10   Subparagraph (F) of section 956(b)(2) provides that

U.S. property does not include stock or debt of a domestic

corporation (unless the corporation is itself a U.S. shareholder

of the foreign controlled corporation) if the U.S. shareholders



10
     Congress also added subparagraph (G) to sec. 956(b)(2),
which deals with certain oil drilling rigs used on the U.S.
continental shelf and is not relevant to our discussion.
                                - 28 -

of the controlled foreign corporation have less than 25-percent

control of the domestic corporation.

     E.   Analysis

           1.    The Banking Business

     The repatriation provision was enacted in 1962 on the theory

that the repatriation of previously untaxed (by the United

States) earnings by a controlled foreign corporation was

substantially the equivalent of a dividend being paid to the U.S.

shareholders of that corporation (dividend equivalency theory).

Excepted were a group of transactions that the tax writing

committees believed were “normal commercial transactions without

intention to permit funds to remain in the United States

indefinitely”.    S. Rept. 1881, supra, 1962-3 C.B. at 794; accord

H. Rept. 1447, supra, 1962-3 C.B. at 469.    One such exception is

for “deposits with persons carrying on the banking business”.

The phrase “carrying on the banking business” is a phrase

modifying (and, thus, describing or limiting) the noun “persons”.

The phrase expresses an action required of such persons.    That

action is to carry on “the banking business”.    Congress' use of

the definite article “the” to modify the subordinate term

“banking business” indicates a purpose to particularize the

activity or activities required of such persons.    Such persons

must do something in particular:    They must carry on (i.e.,

conduct) a business.    Not any business, but the banking business;

not a banking business (which would suggest a variety of
                                - 29 -

businesses that would qualify) but the banking business.      Our

textual analysis convinces us that Congress did not intend that

the term "persons carrying on the banking business" apply to

every person that is conducting one or more of the activities

that are considered to be part of a banking business by any

statute, agency, or industry.    Therefore it is not sufficient for

petitioner to prove that the activities and business that WFNNB

carried on were a banking business.      Rather, the issue is whether

WFNNB was “carrying on the banking business”, as those terms are

used in section 956(b)(2)(A).    (Emphasis added.)

     From the context of the term “the banking business” we infer

that Congress meant a group of activities carried on to aid the

domestic business activities of controlled foreign corporations.

For example, section 956(b)(2)(B) and (C) except, from the

definition of U.S. property, property that is purchased for

export and loans to U.S. sellers or processors of the controlled

foreign corporation's property.    We believe that a person

carrying on the banking business, for purposes of section

956(b)(2)(A), must, at the very least, provide banking services

useful to a controlled corporation engaging in business

activities in the United States.    Our conclusion that Congress

had a group of business-facilitating activities in mind is

bolstered by the tax writing committees’ stated belief that the

exceptions to the definition of U.S. property were for “normal

commercial transactions without intent to permit the funds to
                               - 30 -

remain in the United States indefinitely”.      Both tax writing

committees used the term “bank accounts” to describe the deposits

exception.    A dictionary definition of the term "bank account"

is:   "an account with a bank created by the deposit of money or

its equivalent and subject to withdrawal of money (as by check or

passbook)".    Webster's 3d New International Dictionary 172 (1993)

(similar in second edition, 1934).      While not dispositive of

Congressional intent, the use of the term "bank accounts", as

defined in the dictionary for many years, is yet another

indication that the deposit exception was meant to encompass

banking functions (e.g., the ability to write checks) that would

facilitate the controlled foreign corporation’s business.

      In H. Rept. 1447, the Committee on Ways and Means reported:

“Certain exceptions * * * [to the House's definition of U.S.

property] are made but these apply only where the property

located within the United States is ordinary and necessary to the

active conduct of the foreign corporation's business or

substantially the same trade or business”.      H. Rept. 1447, supra,

1962-3 C.B. at 469 (emphasis added).     H.R. 10650 as passed by the

House (the House bill) dealt more strictly with a controlled

foreign corporation’s investment of its earnings than did the

provision substituted by the Senate (which substitute was

accepted by the House).   To escape tax, the House bill would have

required earnings invested outside of the United States (and the

few exceptions for domestic investments) to be invested in money
                               - 31 -

or property “ordinary and necessary for the active conduct of a

qualified trade or business” (the active conduct restriction).

H.R. 10650, 87th Cong., 2d Sess., sec. 13(a) (1962).   The Senate

eliminated that restriction.   It retained virtually unchanged,

however, the language of the House bill describing the few

permitted domestic investments.   Since the House undoubtedly

understood that language to describe investments satisfying the

active conduct restriction, it can be inferred by the Senate's

nearly verbatim adoption of the same language that it also

understood that language to describe investments satisfying the

active conduct restriction, notwithstanding its elimination of

that restriction with respect to all foreign investments and

U.S. investments of earnings that had been subjected to

U.S. taxation.

     We are mindful that the exceptions to the definition of U.S.

property provided in section 956(b)(2)(A) include an exception

for "obligations of the United States", which, of course, could

include a long-term investment, such as a 30-year Treasury bond.

This fact does not alter our conclusion that Congress intended to

limit section 956(b)(2)(A), in general, and the section 956

deposit exception, in particular, to business facilitating

activities.   It was only natural for Congress to encourage any

form of deposit of offshore earnings with the U.S. Government.

     Given our conclusion as to the meaning of the term “the

banking business”, we are satisfied that the activities of WFNNB
                                - 32 -

do not satisfy it.    WFNNB's articles of association significantly

limit its banking activities:

      The association
       (i) will engage only in credit card operations;
      (ii) will not accept demand deposits or deposits that
            the depositor may withdraw by check or similar
            means for payment to third parties or others;
     (iii) will not accept any savings or time deposit of less
            than $100,000;
      (iv) will maintain no more than one office that accepts
            deposits;
       (v) will not engage in the business of making commercial
            loans; * * *

     WFNNB is a special purpose institution that is not of much

use to a foreign business customer seeking banking services

except as the issuer of a private-label credit card or as the

recipient of large deposits of funds that are not needed

immediately.    Those are insufficient services for us to conclude

that WFNNB was “carrying on the banking business” as Congress

used that phrase in section 956(b)(2)(A).

          2.    Dividend Equivalence

     As originally enacted, in 1962, the repatriation provision

classified as U.S. property virtually all investments by a

controlled foreign corporation of its earnings in the United

States.   There was little, if any, reason for Congress to include

a related-party restriction in the exception for section 956

deposits.11    By 1976, however, the tax writing committees of


11
     From the enactment of the Bank Holding Company Act of 1956
(BHCA), Pub. L. 91-607, ch. 240, 70 Stat. 133, currently codified
at 12 U.S.C. secs. 1841-1850 (1994), until its amendment by the
                                                   (continued...)
                              - 33 -

Congress had recognized that the repatriation provisions had

discouraged investments that would be favorable to the U.S.

balance of payments.   Congress addressed that problem by adding

two additional exceptions to the definition of U.S. property:

subparagraphs (F) (certain stock or debt investments) and

(G) (certain oil drilling rigs).   The subparagraph (F) exception

is limited to stock or debt of unrelated domestic corporations.

The Committee on Finance cautioned that it did not wish the law

to be changed to permit the U.S. shareholders of a controlled

foreign corporation to use the earnings of the corporation

without payment of tax.   H. Rept. 94-658, supra.   S. Rept. 94-

938, supra.   Congress did not amend the section 956 deposit

exception to except only deposits with unrelated persons.    That

is understandable, however, since BHCA prohibited nonbank holding



11
 (...continued)
Bank Holding Company Act Amendments of 1970 (BHCA 1970
Amendments), Pub. L. 91-607, 84 Stat. 1760, a bank holding
company was defined as a company having control over two or more
banks. The BHCA would, thus, not have impeded a nonbanking
company, such as petitioner, from owning a single bank.
Nevertheless, petitioner has failed to show us that, in 1962
(when subpart F was enacted), that possibility was any more than
theoretical. See S. Rept. 91-1084 (1970), 1970 U.S.C.C.A.N.,
p. 5519, 5522 (accompanying H.R. 6778, which was enacted as BHCA
1970 Amendments, and describing "the theoretical freedom of a
one-bank holding company to engage in any business, or acquire
anything it desires (subject to antitrust laws)"; Conf. Rept. 91-
1747 (1970), 1970 U.S.C.C.A.N., p. 5561, 5562 (also accompanying
H.R. 6778 and stating that, “[i]n the late 1960's”, nonbank
corporations began acquiring one bank, “thus mixing banking and
nonbanking in complete contravention of the purpose of both
Federal banking laws going back to the 1930's and the Bank
Holding Company Act of 1956.”)
                                 - 34 -

companies from owning banks.12    Petitioner has offered no policy

reason why Congress would permit deposits (particularly deposits

for an indefinite period) with a related bank but prohibit

investments in a related corporation.     In response to

petitioner's argument that the phrase "deposits with persons

carrying on the banking business" has a plain meaning (an

argument we reject), we note that, when the adherence to the

"plain meaning" of a statute produces an unreasonable result

"plainly at variance with the policy of the legislation as a

whole", it is proper to follow that purpose, rather than the

literal words.   United States v. Am. Trucking Associations, Inc.,

310 U.S. 534, 543-544 (1940)(internal quotation omitted); see

also United States v. Ron Pair Enter., 489 U.S. 235, 242 (1989).

Further, "[w]e may then look to the reason of the enactment and

inquire into its antecedent history and give it effect in

accordance with its decision and purpose, sacrificing, if

necessary, the literal meaning in order that the purpose may not

fail.”   U.S. Padding Corp. v. Commissioner, 88 T.C. 177, 184

(1987), affd. 865 F.2d 750 (6th Cir. 1989).    We believe that a

related party prohibition is implicit in the exception for

section 956 deposits.   Such a prohibition is necessary to give


12
     Undoubtedly, Congress believed that it had foreclosed that
possibility in 1970 when it enacted BHCA 1970 Amendments. See
supra note 11. By 1987, nonbank companies had found a loophole
(the nonbank loophole) in BHCA, which Congress enacted CEBA to
close. See supra note 3. Commercial firms, however, did not
begin to exploit the nonbank loophole until the early 1980s.
                               - 35 -

effect to the dividend equivalence theory that underlies the

repatriation provision.13   If we find that the purchase of the

MFE N.V. CDs amounts to the use of the earnings of a controlled

corporation by a U.S. shareholder, we believe that such purchase

must be regarded as an increase of earnings invested in U.S.

property (and not a section 956 deposit).

     On January 28, 1993, MFE N.V. purchased the (eight) MFE N.V.

CDs from WFNNB for $174.9 million,      Each CD was for a term of

1 year, showed an annual interest rate of 3.1 percent, and

provided that it was a “nonnegotiable and nontransferable time


13
     Petitioner argues that a limitation of the sec. 956 deposits
exception to unrelated-party deposits would render that exception
"superfluous" in light of sec. 956(b)(2)(F). According to
petitioner, because sec. 956(b)(2)(F) permits a controlled
foreign corporation's earnings to escape U.S. taxation when
invested in the obligations of an unrelated U.S. corporation, it
would serve no purpose to interpret the sec. 956 deposits
exception as accomplishing the same result with respect to
obligations in the form of deposits with a domestic corporation
carrying on the banking business. The sec. 956(b)(2)(A)
exception, however, applies to "deposits with persons carrying on
the banking business", whereas the sec. 956(b)(2)(F) exception
applies to "obligations of a domestic corporation." A person
carrying on the banking business need not be a corporation. See,
e.g., Mass. Gen. Laws Ann. ch. 167, sec. 1 (1997) defining "Bank"
to include "any individuals, association, partnership or
corporation * * * doing a banking business in the commonwealth";
see also N.D. Cent. Code sec. 6-01-02 (1995) defining the terms
"banking association" and "state banking association" to include
"limited liability companies, partnerships, firms, or
associations whose business in whole or in part consists of the
taking of money on deposit". Although our interpretation of the
sec. 956 deposits exception narrows its scope, we conclude that
it cannot be interpreted to permit deposits by controlled foreign
corporations with a related person carrying on the banking
business to go untaxed and still remain consistent with the clear
overall legislative intent to tax investments in related U.S.
persons.
                              - 36 -

deposit”.   Each also provided:   “This Time Deposit shall renew

automatically for a like term unless and until notice of

withdrawal is presented at the Bank within * * * seven calendar

days after the maturity date".    On January 28, 1993, WFNNB

transferred the $174.9 million received from MFE N.V. to Limited

Services to reduce the balance outstanding under a line of credit

extended to WFNNB by Limited Services.

     WFNNB is a wholly owned subsidiary of petitioner, and,

therefore, the reduction of WFNNB’s line of credit balance to

Limited Service directly benefited petitioner.    As we shall

explain in the next section of this report, we find that

respondent did not abuse his discretion in attributing the MFE

N.V. CDs to MFE.   We therefore view the purchase of the MFE N.V.

CDs as a repatriation of the earnings of MFE.    Because that

repatriation made the earnings of MFE (a controlled foreign

corporation) available for use by its only U.S. shareholder

(petitioner), we find that the repatriation was substantially the

equivalent of a dividend being paid by MFE to petitioner.      The

purchase of the MFE N.V. CDs was an investment in U.S. property.

The exception for section 956 deposits is unavailable.

     F.   Section 1.956-1T(b)(4), Temporary Income Tax Regs.

     Section 1.956-1T(b)(4), Temporary Income Tax Regs., 53 Fed.

Reg. 22165 (June 14, 1988), empowers respondent to attribute to

MFE the MFE N.V. CDs if one of the principal purposes for
                                 - 37 -

creating, organizing, or funding MFE N.V. was to avoid the

application of section 956 with respect to MFE.

     Petitioner argues that the purpose of organizing MFE N.V.

was to inject an additional corporate layer between MFE and the

deposits to WFNNB “to improve the efficacy of the deposits as

protection against expropriation” by the People’s Republic of

China, which was scheduled to take over Hong Kong in 1997.       That

was the testimony of Kenneth B. Gilman, petitioner’s executive

vice president-finance and chief financial officer.     When asked,

however, why that was the case, Mr. Gilman replied that he was

not exactly sure.   Timothy B. Lyons is and, during the years in

issue, was petitioner’s vice president-tax.     His responsibilities

include compliance, tax planning, and administration of the tax

function at petitioner.   He is intimately familiar with the

business activity of MFE.   Like Mr. Gilman, he also testified

that the purpose of forming MFE N.V. was to protect against

expropriation.   Indeed, he testified that it was the “sole”

purpose for organizing MFE N.V.     On cross-examination, Mr. Lyon

was asked why no consideration had been given to forming a

domestic (United States) subsidiary of MFE to protect against

expropriation.   He responded:    “It didn’t really accomplish

anything from the asset protection side * * * but * * * there is

no question it would have been deemed a dividend or something at
                                - 38 -

that point.”14    Further, petitioner decided to invest MFE’s funds

in WFNNB before MFE N.V. was organized.     Whether MFE N.V. was

organized for asset protection purposes we need not say.     We do

believe, however, that that was not the sole purpose of

organizing MFE N.V.     We believe that a principal purpose of

organizing and funding MFE N.V. was to avoid having the $174.9

million capital contribution result in subpart F income pursuant

to section 956.    Further, we believe that another principal

purpose was to limit any subpart F income imposed pursuant to

section 956 to MFE N.V.'s earnings and profits, which were

negligible.   Thus, we find that a principal purpose for creating,

organizing, and funding MFE N.V. to purchase the MFE N.V. CDs,

rather than using a domestic corporation or having MFE purchase

the CDs directly, was to avoid the application of section 956.

Mr. Lyon's testimony supports that conclusion.     Accordingly, the

MFE N.V. CDs are attributed to MFE pursuant to section 1.956-

1T(b)(4), Temporary Income Tax Regs., supra.

     G.   Conclusions

     At the close of 1993, MFE held the MFE N.V. CDs.     The MFE

N.V. CDs were U.S. property and not section 956 deposits.




14
     It is possible that Mr. Lyon's concern related to sec.
956(b)(1)(B), pursuant to which MFE's increase in earnings
invested in the stock of a domestic corporation would have
resulted in subpart F income to petitioner to the extent of such
increase.
                              - 39 -

V.   Conclusion

      To the extent respondent determined a deficiency in tax on

the basis that petitioner must include $174,127,665 in gross

income under section 951(a)(1)(B), that deficiency in tax is

sustained.


                                              An appropriate order

                                         will be issued.